DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change in Examiner
Please note that there has been a change in examiners to the undersigned, Andrew Roersma.  Any further correspondence should be directed thereto. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Per MPEP § 1302.04, an examiner may make an examiner’s amendment to the specification or claims, when such amendment corrects minor informalities, errors, and/or omissions. Further, such amendment should be in the interest of expediting prosecution.
The claims dated 06 January 2022 contain one minor error, in claim 14, which is corrected below in an examiner’s amendment. This places the application in condition for allowance, and expedites prosecution.
The application has been amended as follows: 
In claim 14 line 2, replace the recitation “grip (extends” with --grip extends--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the “spring” of claim 13. The prior art’s elastic members or springs do not meet or make obvious “being separate from and pressing against a bottom of said depression, said spring pressing said display against said transparent cover” as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637